DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12-22 are pending in the application.  Claims 10 and 11 have been canceled.
Amendments to claim 1, filed on 3/29/2021, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §112, 2nd paragraph rejection of claims 1-9, 12-22 made of record in the office action mailed 11/27/2020, page 2, paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed 3/29/2021.
The 35 U.S.C. §103 rejections made of record in the office action mailed 11/24/2020 have been withdrawn due to Applicant’s argument in the response filed 3/29/2021.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 5-9, 12-15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US Patent Application No. 2006/0024520) in view of Schuhmann et al. (US Patent No. 5,492,757) and Kovalchuk et al. (US Patent Application No. 2009/0297820).
Regarding claims 1 and 14, Kong et al. teach a multi-layer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer (page 2, paragraph [0031]); a first intermediate layer disposed on the first side of the core layer (page 5, paragraph [0070]); a second intermediate layer disposed on the second side of the core layer (page 5, paragraph [0074]); a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer (page 2, paragraph [0031], page 5, paragraph [0070]); a second skin layer disposed on the second intermediate layer and arranged such that the second intermediate layer is disposed between the core layer and the second skin (page 2, paragraph [0031], page 5, paragraph [0074]), wherein the core layer has a thickness that is greater than thickness of the first or the second intermediate layers or the skin layer (page 6, paragraph [0097]), wherein the core layer includes first particles disposed therein, wherein the amount of first particles ranges from 1 to 50 wt%, preferably 5 to 35 wt%, most preferably from 5 to 25 wt%, based on the total weight of the core layer which reads on Applicant’s claimed range of from about 8 to about 20 percent by weight (page 4, paragraphs [0055], [0057]).
Kong et al. fail to teach wherein the average particle size of the first particles ranges from about 0.8 µm to about 3.0 µm the gloss of the multi-layer film, measured by ASTM D2457 at an angle of 45°, ranges from about 60 to less than about 80.  However, Schuhmann et al. teach a multilayer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer; a first intermediate layer disposed on the first side of the core layer; a second intermediate layer disposed on the second side of the core layer; a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer; a second skin layer disposed on the second intermediate layer and arranged such that the second intermediate layer is disposed between the core layer and the second skin (col. 1, lines 10-15, col. 14, lines 14-22), wherein the core layer has a thickness that is greater than thickness of the first or the second intermediate layers or the skin layer (col. 14, lines 23-36), wherein the core layer includes first particles disposed therein, wherein the amount of first particles ranges from 1 to 30 wt% (col. 6, lines 33-38), wherein the average particle size of the first particles ranges from about 1 to 6 µm which reads on Applicant’s claimed range of about 0.8 to about 3.0 µm (col. 6, lines 39-56), wherein the gloss of the multilayer film is less than 80 which reads on Applicant’s claimed range of from about 60 to less than about 80 (col. 17, lines 40-45, claim 26).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Kong et al. to that of Schuhmann et al. in order to give an effective size and number of vacuoles (Schuhmann et al., col. 6, lines 50-56) and modify the gloss in order to optimize the 
Kong et al. fail to teach wherein the opacity of the multi-layer film, measured by TAPPI T425, is about 90 or greater.  However, Kovalchuk et al. teach a multi-layer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer (page 4, paragraph [0029], page 5, paragraph [0041]); a first intermediate layer disposed on the first side of the core layer; a second intermediate layer disposed on the second side of the core layer (page 5, paragraph [0041]) a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer; and second skin layer disposed on the second intermediate layer and arrange such that the second intermediate layer is disposed between the core layer and second skin layer (page 5, paragraph [0041]), wherein the core layer includes particles disposed therein (page 4, paragraph [0031]), wherein the average particle size of the first particles range from 0.5 microns to 5 microns (page 3, paragraph [0026]), wherein the opacity of the multilayer film is at least 70%, at least 80%, or at least 90% which reads on Applicant’s claimed range of about 90 or greater (page 1, paragraph [0009], page 7, paragraph [0049]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the modify the opacity of Kong et al. to that of Kovalchuk et al. in order to provide a label having smooth surface characteristics (Kovalchuk et al., page 1, paragraph [0006], page 7, paragraph [0049]).
Regarding claim 5, Kong et al. teach wherein the first and second skin layers are corona treated (page 5, paragraphs [0076], [0077]).
Kong et al. fail to teach wherein the gloss ranges from about 60 to about 70.  However, Schuhmann et al. teach a multilayer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer; a first intermediate layer disposed on the first side of the core layer; a second intermediate layer disposed on the second side of the core layer; a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer; a second skin layer disposed on the second intermediate layer and arranged such that the second intermediate layer is disposed between the core layer and the second skin (col. 1, lines 10-15, col. 14, lines 14-22), wherein the core layer has a thickness that is greater than thickness of the first or the second intermediate layers or the skin layer (col. 14, lines 23-36), wherein the core layer includes first particles disposed therein, wherein the amount of first particles ranges from 1 to 30 wt% (col. 6, lines 33-38), wherein the average particle size of the first particles ranges from about 1 to 6 µm (col. 6, lines 39-56), wherein the first and second skin layers are corona treated (col. 14, lines 45-50), and wherein the gloss of the multilayer film is less than 80 which reads on Applicant’s claimed range of from about 60 to less than about 70 (col. 17, lines 40-45, claim 26).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the gloss of Kong et al. to that of Schuhmann et al. in order to optimize the gloss of the film with respect to the desired matte characteristic (Schuhmann et al., col. 2, lines 50-60).
Regarding claim 6, Kong et al. teach wherein the core layer has a thickness ranging from 15 µm to 80 µm which reads on Applicant’s claimed range of about 54 µm to about 58 µm (page 6, paragraph [0097]).
Regarding claim 7, Kong et al. teach wherein the first and second intermediate layers have thicknesses ranging from 1 µm to 10 µm which reads on Applicant’s claimed range of about 1 µm to about 5 µm (page 6, paragraph [0097]).
Regarding claim 8, Kong et al. teach wherein the first and second skin layers have thicknesses ranging from 0.5 µm to 5 µm which reads on Applicant’s claimed range of from about 1 µm to about 2 µm (page 6, paragraph [0097]).
Regarding claim 9, Kong et al. teach wherein the core layer, the intermediate layer, and the skin layer comprise polypropylene (page 2, paragraph [0031], page 5, paragraphs [0070], [0071], [0074]).
Regarding claim 12, Kong et al. teach wherein the core layer further comprises a polymer matrix having voids disposed therein (page 2, paragraph [0030]), and wherein at least some of the voids occupied by one or more of the first particles (page 2, paragraphs [0030], [0031], [0033]).
Regarding claim 13, Kong et al. teach wherein the first particles comprise calcium carbonate (page 4, paragraph [0055]).
Regarding claims 15 and 22, Kong et al. teach a label (page 5, paragraph [0082]) comprising a multi-layer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer (page 2, paragraph [0031]); a first intermediate layer disposed on the first side of the core layer (page 5, paragraph [0070]); a second intermediate layer disposed on the second side of 
Kong et al. fail to teach wherein the average particle size of the first particles ranges from about 0.8 µm to about 3.0 µm the gloss of the multi-layer film, measured by ASTM D2457 at an angle of 45°, ranges from about 60 to less than about 80.  However, Schuhmann et al. teach a label (col. 3, lines 1-5) comprising a multilayer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer; a first intermediate layer disposed on the first side of the core layer; a second intermediate layer disposed on the second side of the core layer; a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer; a second skin layer disposed on the second intermediate layer and arranged such that the second intermediate layer is disposed between the core layer and the second skin (col. 1, lines 10-15, col. 14, lines 14-22), wherein the core layer has a thickness that is 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Kong et al. to that of Schuhmann et al. in order to give an effective size and number of vacuoles (Schuhmann et al., col. 6, lines 50-56) and modify the gloss in order to optimize the gloss of the film with respect to the desired matte characteristic (Schuhmann et al., col. 2, lines 50-60).
Kong et al. fail to teach wherein the opacity of the multi-layer film, measured by TAPPI T425, is about 90 or greater.  However, Kovalchuk et al. teach a multi-layer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer (page 4, paragraph [0029], page 5, paragraph [0041]); a first intermediate layer disposed on the first side of the core layer; a second intermediate layer disposed on the second side of the core layer (page 5, paragraph [0041]) a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer; and second skin layer disposed on the second intermediate layer and arrange such that the second intermediate layer is disposed between the core layer and second skin layer (page 5, paragraph [0041]), wherein the core layer includes particles 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the modify the opacity of Kong et al. to that of Kovalchuk et al. in order to provide a label having smooth surface characteristics (Kovalchuk et al., page 1, paragraph [0006], page 7, paragraph [0049]).
Regarding claim 18, Kong et al. teach wherein, in the multi-layer film, the first and second skin layers are corona treated (page 5, paragraphs [0076], [0077]).
Kong et al. fail to teach wherein the gloss ranges from about 60 to about 70.  However, Schuhmann et al. teach a label (col. 3, lines 1-5) comprising a multilayer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer; a first intermediate layer disposed on the first side of the core layer; a second intermediate layer disposed on the second side of the core layer; a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer; a second skin layer disposed on the second intermediate layer and arranged such that the second intermediate layer is disposed between the core layer and the second skin (col. 1, lines 10-15, col. 14, lines 14-22), wherein the core layer has a thickness that is greater than thickness of the first or the second intermediate layers or the skin layer (col. 14, lines 23-36), wherein the core layer includes first particles 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the gloss of Kong et al. to that of Schuhmann et al. in order to optimize the gloss of the film with respect to the desired matte characteristic (Schuhmann et al., col. 2, lines 50-60).
Regarding claim 19, Kong et al. teach wherein the core layer has a thickness ranging from 15 µm to 80 µm which reads on Applicant’s claimed range of about 54 µm to about 58 µm (page 6, paragraph [0097]).
Regarding claim 20, Kong et al. teach wherein the first and second intermediate layers have thicknesses ranging from 1 µm to 10 µm which reads on Applicant’s claimed range of about 1 µm to about 5 µm (page 6, paragraph [0097]).
Regarding claim 21, Kong et al. teach wherein the first and second skin layers have thicknesses ranging from 0.5 µm to 5 µm which reads on Applicant’s claimed range of from about 1 µm to about 2 µm (page 6, paragraph [0097]).

Claims 2-4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US Patent Application No. 2006/0024520) in view of Schuhmann et al. (US Patent No. 5,492,757) and Kovalchuk et al. (US Patent Application No. 2009/0297820), in further view of Squier et al. (US Patent Application No. 2004/0219321).  
Kong et al., Schuhmann et al. and Kovalchuk et al. are relied upon as disclosed above.
Regarding claims 2 and 16, Kong et al. teach wherein the first or second intermediate layer further comprises second particles disposed therein (page 2, paragraph [0030], page 5, paragraphs [0071], [0075]).
Kong et al. fail to teach wherein the amount of second particles ranges from about 8 to about 10 percent by weight (wt%), based on the total weight of the first or second intermediate layer, wherein the average particle size of the second particles ranges from about 3.0 µm to about 3.5 µm.  However, Squier et al. teach a multilayer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer (page 2, paragraph [0015]); a first intermediate layer disposed on the first side of the core; a second intermediate layer disposed on the second side of the core layer; a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin; and a second skin layer disposed on the second intermediate layer and arranged such that the second intermediate layer is disposed between the core and the second skin layer (page 3, paragraph [0033]), wherein the first or second intermediate layer further comprises second particles disposed therein (page 4, paragraphs [0043], [0044]), wherein the amount of second particles ranges from 1 to 60 wt% based on the total weight of the layer which reads on Applicant’s claimed range of about 8 to about 10 percent by weight (page 4, paragraph 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the amount and size of particles of Squier et al. in the intermediate layer of Kong et al. in order to lend to the overall opaque appearance of the overall film structure (Squier et al., page 4, paragraph [0044]).
Regarding claims 3 and 17, Kong et al. teach wherein the first and second skin layers are corona treated (page 5, paragraphs [0076], [0077]).
Kong et al. fail to teach wherein the gloss ranges from about 60 to about 70.  However, Schuhmann et al. teach a multilayer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer; a first intermediate layer disposed on the first side of the core layer; a second intermediate layer disposed on the second side of the core layer; a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer; a second skin layer disposed on the second intermediate layer and arranged such that the second intermediate layer is disposed between the core layer and the second skin (col. 1, lines 10-15, col. 14, lines 14-22), wherein the core layer has a thickness that is greater than thickness of the first or the second intermediate layers or the skin layer (col. 14, lines 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the gloss of Kong et al. to that of Schuhmann et al. in order to optimize the gloss of the film with respect to the desired matte characteristic (Schuhmann et al., col. 2, lines 50-60).
Regarding claim 4, Kong et al. teach wherein the first or second intermediate layer further comprises a polymer matrix having voids disposed therein, and wherein at least some of the voids occupied by one or more the second particles (page 2, paragraph [0030], page 5, paragraphs [0071], [0075]).


Response to Arguments
Applicant's arguments filed 3/29/2021 with respect to claims 1-9, 12-22 of record have been carefully considered but are moot due to the new grounds of rejection.




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/29/2021